
	
		I
		111th CONGRESS
		2d Session
		H. R. 5309
		IN THE HOUSE OF REPRESENTATIVES
		
			May 13, 2010
			Mrs. Maloney (for
			 herself, Mr. Olver,
			 Ms. Moore of Wisconsin,
			 Ms. Sutton,
			 Mr. Farr, Mr. Moore of Kansas, Mr. Tierney, Mr.
			 Inslee, Mrs. Capps,
			 Ms. Baldwin,
			 Mr. Filner,
			 Ms. Wasserman Schultz, and
			 Mr. Stark) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To establish certain duties for pharmacies to ensure
		  provision of Food and Drug Administration-approved contraception, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Access to Birth Control
			 Act.
		2.FindingsCongress finds as follows:
			(1)Family planning is
			 basic health care for women. Access to contraception helps women prevent
			 unintended pregnancy and control the timing and spacing of planned
			 births.
			(2)Although the
			 Centers for Disease Control and Prevention included family planning in its
			 published list of the Ten Great Public Health Achievements in the 20th Century,
			 the United States still has one of the highest rates of unintended pregnancies
			 among industrialized nations.
			(3)Each year,
			 3,000,000 pregnancies, nearly half of all pregnancies, in the United States are
			 unintended, and nearly half of unintended pregnancies end in abortion.
			(4)Women rely on
			 prescription contraceptives for a range of medical purposes in addition to
			 birth control, such as regulation of cycles and endometriosis.
			(5)The Food and Drug
			 Administration has declared emergency contraception to be safe and effective in
			 preventing unintended pregnancy and has approved over-the-counter access to
			 emergency contraception for individuals aged 17 and older.
			(6)If taken soon
			 after unprotected sex or primary contraceptive failure, emergency contraception
			 can significantly reduce a woman’s chance of unintended pregnancy.
			(7)Emergency
			 contraception works like other hormonal birth control by preventing pregnancy.
			 It also does not harm or terminate an already-established pregnancy.
			(8)Access to legal
			 contraception is a protected fundamental right in the United States and should
			 not be impeded by one individual’s personal beliefs.
			(9)Reports of
			 pharmacists refusing to fill prescriptions for contraceptives, including
			 emergency contraceptives, have surfaced in States across the Nation, including
			 Alabama, Arizona, California, the District of Columbia, Georgia, Illinois,
			 Louisiana, Massachusetts, Michigan, Minnesota, Missouri, Montana, New
			 Hampshire, New York, North Carolina, Ohio, Oklahoma, Oregon, Rhode Island,
			 Tennessee, Texas, Washington, West Virginia, and Wisconsin. Since emergency
			 contraception became available without a prescription for certain individuals,
			 refusals to provide non-prescription emergency contraception have also been
			 reported.
			3.Duties of
			 pharmacies to ensure provision of FDA-approved contraceptionPart B of title II of the Public Health
			 Service Act (42 U.S.C. 238 et seq.) is amended by adding at the end the
			 following:
			
				249.Duties of
				pharmacies to ensure provision of FDA-approved contraception
					(a)In
				GeneralSubject to subsection (c), a pharmacy that receives Food
				and Drug Administration-approved drugs or devices in interstate commerce shall
				maintain compliance with the following:
						(1)If a customer
				requests a contraceptive that is in stock, the pharmacy shall ensure that the
				contraceptive is provided to the customer without delay.
						(2)If a customer
				requests a contraceptive that is not in stock and the pharmacy in the normal
				course of business stocks contraception, the pharmacy shall immediately inform
				the customer that the contraceptive is not in stock and without delay offer the
				customer the following options:
							(A)If the customer
				prefers to obtain the contraceptive through a referral or transfer, the
				pharmacy shall—
								(i)locate a pharmacy
				of the customer’s choice or the closest pharmacy confirmed to have the
				contraceptive in stock; and
								(ii)refer the
				customer or transfer the prescription to that pharmacy.
								(B)If the customer
				prefers for the pharmacy to order the contraceptive, the pharmacy shall obtain
				the contraceptive under the pharmacy’s standard procedure for expedited
				ordering of medication and notify the customer when the contraceptive
				arrives.
							(3)The pharmacy shall
				ensure that its employees do not—
							(A)intimidate,
				threaten, or harass customers in the delivery of services relating to a request
				for contraception;
							(B)interfere with or
				obstruct the delivery of services relating to a request for
				contraception;
							(C)intentionally
				misrepresent or deceive customers about the availability of contraception or
				its mechanism of action;
							(D)breach medical
				confidentiality with respect to a request for contraception or threaten to
				breach such confidentiality; or
							(E)refuse to return a
				valid, lawful prescription for contraception upon customer request.
							(b)Contraceptives
				not ordinarily stockedNothing in subsection (a)(2) shall be
				construed to require any pharmacy to comply with such subsection if the
				pharmacy does not ordinarily stock contraceptives in the normal course of
				business.
					(c)Refusals
				Pursuant to Standard Pharmacy PracticeThis section does not
				prohibit a pharmacy from refusing to provide a contraceptive to a customer in
				accordance with any of the following:
						(1)If it is unlawful
				to dispense the contraceptive to the customer without a valid, lawful
				prescription and no such prescription is presented.
						(2)If the customer is
				unable to pay for the contraceptive.
						(3)If the employee of
				the pharmacy refuses to provide the contraceptive on the basis of a
				professional clinical judgment.
						(d)Rule of
				constructionNothing in this section shall be construed to
				invalidate or limit rights, remedies, procedures, or legal standards under
				title VII of the Civil Rights Act of 1964.
					(e)PreemptionThis
				section does not preempt any provision of State law or any professional
				obligation made applicable by a State board or other entity responsible for
				licensing or discipline of pharmacies or pharmacists, to the extent that such
				State law or professional obligation provides protections for customers that
				are greater than the protections provided by this section.
					(f)Enforcement
						(1)Civil
				penaltyA pharmacy that violates a requirement of subsection (a)
				is liable to the United States for a civil penalty in an amount not exceeding
				$1,000 per day of violation, not to exceed $100,000 for all violations
				adjudicated in a single proceeding.
						(2)Private cause of
				actionAny person aggrieved as a result of a violation of a
				requirement of subsection (a) may, in any court of competent jurisdiction,
				commence a civil action against the pharmacy involved to obtain appropriate
				relief, including actual and punitive damages, injunctive relief, and a
				reasonable attorney’s fee and cost.
						(3)LimitationsA
				civil action under paragraph (1) or (2) may not be commenced against a pharmacy
				after the expiration of the 5-year period beginning on the date on which the
				pharmacy allegedly engaged in the violation involved.
						(g)DefinitionsIn
				this section:
						(1)The term
				contraception or contraceptive means any drug or
				device approved by the Food and Drug Administration to prevent
				pregnancy.
						(2)The term
				employee means a person hired, by contract or any other form of an
				agreement, by a pharmacy.
						(3)The term
				pharmacy means an entity that—
							(A)is authorized by a
				State to engage in the business of selling prescription drugs at retail;
				and
							(B)employs one or
				more employees.
							(4)The term
				product means a Food and Drug Administration-approved drug or
				device.
						(5)The term
				professional clinical judgment means the use of professional
				knowledge and skills to form a clinical judgment, in accordance with prevailing
				medical standards.
						(6)The term
				without delay, with respect to a pharmacy providing, providing a
				referral for, or ordering contraception, or transferring the prescription for
				contraception, means within the usual and customary timeframe at the pharmacy
				for providing, providing a referral for, or ordering other products, or
				transferring the prescription for other products, respectively.
						(h)Effective
				DateThis section shall take effect on the 31st day after the
				date of the enactment of this section, without regard to whether the Secretary
				has issued any guidance or final rule regarding this
				section.
					.
		
